142 Ga. App. 537 (1977)
236 S.E.2d 523
FARLEY
v.
PRIEST et al.
53953.
Court of Appeals of Georgia.
Argued May 10, 1977.
Decided June 10, 1977.
Jeffrey B. Talley, for appellant.
Rogers, Magruder & Hoyt, J. Clinton Summer, Jr., Edward Hine, Jr., for appellees.
SHULMAN, Judge.
Verdict and judgment were entered in favor of defendant in a rear end collision case. Defendant testified that immediately prior to the collision a car suddenly swerved out of the lane of traffic and that she applied her brakes to avoid hitting plaintiff's car, but her brakes unexpectedly failed. The court charged on the doctrine of sudden emergency and on such charge the plaintiff enumerated error.
1. Defendant has raised the issue that plaintiff enumerated errors in the charge which were not properly objected to at the trial level. We hold that the objection to the charge was sufficient to present an issue for review by this court.
2. We hold further that the charge was not erroneous when considered as a whole. "On review the charge must be considered as a whole and each part in connection with every other part of the charge." State Hwy. Dept. v. Davis, 129 Ga. App. 142, 163 (199 SE2d 275). See also Atlanta Transit System, Inc. v. Hines, 138 Ga. App. 746, 747 (227 SE2d 489).
The trial court here properly followed its charge on sudden emergency with an admonition as to the application of ordinary prudence. The charge also contained clear instructions as to the nonavailability of *538 the defense of sudden emergency if the defendant were found to be following too closely under the terms of the law. The usual provision that the jury is to decide where the preponderance of evidence lies upon any question which they have for determination was also included. The charge when reviewed as a whole was not argumentative nor otherwise erroneous.
Judgment affirmed. Quillian, P. J., and Banke, J., concur.